
	
		I
		111th CONGRESS
		2d Session
		H. R. 5608
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2010
			Mr. Markey of
			 Massachusetts introduced the following bill; which was referred to
			 the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Water Pollution Control Act and the
		  Outer Continental Shelf Lands Act to improve oil spill response plans, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Better Oil Spill Response Plan Act of
			 2010.
		2.Worst case
			 dischargesSection 311(d) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1321(d)) is amended by
			 adding at the end the following:
			
				(5)Worst case
				dischargesNot later than 180
				days after the date of enactment of this paragraph, and every 5 years
				thereafter, the President shall publish and provide to each Area Committee
				established under subsection (j)(4) an estimate of the worst case discharges,
				including subsurface discharges, that are possible in each area described in an
				Area Contingency Plan under subsection (j)(4)(C)(ii), based on the oil and gas
				exploration, development, and production activities that are being conducted or
				are planned to be conducted at various locations and depths in each
				area.
				.
		3.Revision of
			 National Contingency Plan
			(a)In
			 generalNot later than 270
			 days after the date of enactment of this Act, the President shall revise the
			 National Contingency Plan prepared under section 311(d) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(d)) and, as necessary, the regulations
			 required under section 311(j) of such Act (33 U.S.C. 1321(j)). Such revisions
			 shall take into account the following:
				(1)The adequacy of
			 the National Contingency Plan in place at the time of the explosion involving
			 the mobile offshore drilling unit Deepwater Horizon to respond to the volume,
			 source, and duration of the discharge caused by that explosion.
				(2)Any findings and
			 options related to the National Contingency Plan made by the National
			 Commission on the BP Deepwater Horizon Oil Spill and Offshore Drilling
			 established by the President by Executive Order 13543 (75 Fed. Reg.
			 29397).
				(3)The estimate of
			 the worst case discharges published under section 311(d)(5) of such Act (as
			 added by section 2 of this Act).
				(b)Revisions and
			 amendmentsSection 311(d)(3)
			 of such Act (33 U.S.C. 1321(d)(3)) is amended to read as follows:
				
					(3)Revisions and
				amendmentsThe
				President—
						(A)shall revise or
				otherwise amend the National Contingency Plan whenever the estimate of the
				worst case discharges published under paragraph (5) materially changes;
				and
						(B)may, as the
				President deems advisable, revise or otherwise amend the National Contingency
				Plan at any
				time.
						.
			4.Revision of area
			 continency plans
			(a)Updating of
			 worst case dischargeSection
			 311(j)(4)(C)(i) of the Federal Water Pollution Control Act (33 U.S.C.
			 1321(j)(4)(C)(i)) is amended to read as follows:
				
					(i)when implemented in conjunction with the
				National Contingency Plan, be adequate to mitigate or remove a worst case
				discharge, as estimated under subsection (d)(5), and to mitigate or prevent a
				substantial threat of such a discharge, from a vessel, offshore facility, or
				onshore facility operating in or near the
				area;
					.
			(b)Area contingency
			 plan revisionNot later than
			 18 months after the date of enactment of this Act, each Area Committee shall
			 revise its Area Contingency Plan established under section 311(j) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1321(j)) and submit such
			 revisions to the President for review. Such revisions shall take into
			 account:
				(1)The adequacy of the Area Contingency Plan
			 in place at the time of the explosion involving the mobile offshore drilling
			 unit Deepwater Horizon to respond to the volume, source, and duration of the
			 discharge caused by that explosion.
				(2)Revisions made to
			 the National Contingency Plan pursuant to section 3 of this Act.
				(3)Any findings and options related to the
			 National Contingency Plan made by the National Commission on the BP Deepwater
			 Horizon Oil Spill and Offshore Drilling established by the President by
			 Executive Order 13543 (75 Fed. Reg. 29397).
				(4)The estimate of
			 the worst case discharges provided to the Area Committee by the President under
			 section 311(d)(5) of such Act (as added by section 2 of this Act).
				(c)Presidential
			 reviewNot later than 180 days after the date on which an Area
			 Contingency Plan is submitted to the President under subsection (b), the
			 President shall—
				(1)review the
			 plan;
				(2)require amendments to the plan if the plan
			 does not meet the requirements of section 311(j)(4) of such Act (33 U.S.C.
			 1321(j)(4)); and
				(3)approve the plan
			 if the plan meets the requirements of that section.
				(d)Consistency with
			 National Contingency Plan dispersant scheduleSection
			 311(j)(4)(C)(iv) of such Act (33 U.S.C. 1321(j)(4)(C)(iv)) is amended by
			 inserting after dispersants or other mitigating substances and
			 devices the following: (consistent with the schedule prepared
			 under subsection (d)(2)(G)).
			(e)Periodic
			 revision of Area Contingency PlanSection 311(j)(4)(C)(viii) of
			 such Act (33 U.S.C. 1321(j)(4)(C)(viii)) is amended to read as follows:
				
					(viii)be updated periodically by the Area
				Committee, including at any time that the estimate of the worst case discharges
				published under section 311(d)(5) is materially changed for the area or the
				National Contingency Plan is materially
				revised.
					.
			5.Tank vessel,
			 nontank vessel, and facility response plans
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the President shall revise the
			 regulations issued under section 311(j)(5) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321(j)(5)) to ensure that each response plan required
			 under that section—
				(1)is based on a
			 realistic assessment of worst case discharge scenarios, drawing from the
			 estimate of the worst case discharges provided under section 311(d)(5) of such
			 Act (as added by section 2 of this Act), for each tank vessel, nontank vessel,
			 or facility, including a deep subsurface wellhead discharge associated with
			 such tank vessel, nontank vessel, or facility;
				(2)is based on an accurate assessment of the
			 physical and ecological characteristics of the area in which the vessel,
			 nontank vessel, or facility is operating, drawing from the portion of the Area
			 Contingency Plan prepared under section 311(j)(4)(C)(ii) of such Act (33 U.S.C.
			 1321(j)(4)(C)(ii)) that describes the area;
				(3)includes a
			 demonstration and supporting certification by the owner or operator of a tank
			 vessel, nontank vessel, or facility of such owner’s or operator’s capacity to
			 fully implement the plan; and
				(4)meets such other
			 requirements as the President may prescribe.
				(b)Approval of
			 response plan required
				(1)In
			 generalSection 311(j)(5) of such Act (33 U.S.C. 1321(j)(5)) is
			 amended—
					(A)by striking subparagraph (G); and
					(B)by redesignating
			 subparagraphs (H) and (I) as subparagraphs (G) and (H), respectively.
					(2)ApplicabilityThe
			 amendment made under paragraph (1)(A) shall not be construed to affect any
			 waiver issued under section 311(j)(5)(G) of such Act (33 U.S.C. 1321(j)(5)(G))
			 before the date of enactment of this Act.
				(c)Capacity To
			 implement response plansSection 311(j)(6) of such Act (33 U.S.C.
			 1321(j)(6)) is amended to read as follows:
				
					(6)Capacity to
				implement response plans
						(A)Equipment
				requirements and inspectionThe President may require—
							(i)periodic
				inspection of containment booms, skimmers, vessels, and other major equipment
				used to mitigate or remove discharges; and
							(ii)vessels operating
				on navigable waters and carrying oil or a hazardous substance in bulk as cargo,
				and nontank vessels carrying oil of any kind as fuel for main propulsion, to
				carry appropriate removal equipment that employs the best technology
				economically feasible and that is compatible with the safe operation of the
				vessel.
							(B)Demonstration of
				capacity to respondThe President shall require the owner or
				operator of a vessel or facility required to submit a response plan under this
				subsection to demonstrate, not less frequently than once each year, that such
				owner or operator has the capacity, including the necessary equipment,
				personnel, or logistical capacity, to implement the response plan.
						(C)Effect of
				failure to demonstrate capacity to respondIf the President
				determines that an owner or operator of a vessel or facility has failed to
				demonstrate the capacity to implement the response plan, and such owner or
				operator does not remedy such failure within such reasonable time period as the
				President may prescribe, the President shall revoke the approval of the
				response plan required under paragraph (5).
						(D)RegulationsNot
				later than 180 days after the date of enactment of the Better Oil Spill
				Response Plan Act of 2010, the President shall issue regulations to implement
				subparagraphs (B) and
				(C).
						.
			6.Safe
			 dispersants
			(a)Approval of
			 dispersants, other chemicals, and other spill mitigating devices and
			 substancesSection
			 311(d)(2)(G) of the Federal Water Pollution Control Act (33 U.S.C.
			 1321(d)(2)(G)) is amended to read as follows:
				
					(G)A schedule, prepared in cooperation with
				the States, identifying—
						(i)dispersants, other
				chemicals, and other spill mitigating devices and substances, if any, that may
				be used in carrying out the Plan, using criteria for the evaluation of safety
				and efficacy of the dispersants, other chemicals, and other spill mitigating
				devices and substances, ensuring that—
							(I)in selecting dispersants, other chemicals,
				and other spill mitigating substances to place on the schedule, the President
				shall require a manufacturer of a dispersant, other chemical, or other spill
				mitigating substance to submit data on such dispersant, other chemical, or
				other spill mitigating substance, prepared by a laboratory approved by the
				President, regarding—
								(aa)efficacy on
				particular types of oil;
								(bb)safety for known
				and reasonably anticipated uses;
								(cc)the
				chronic effects of sustained use on marine, coastal, estuarine, and freshwater
				environments;
								(dd)the
				effects on selected aquatic species that represent life at various ocean
				depths, including effects on benthic-dwelling organisms and coral reefs;
								(ee)the
				effects on marine life resulting from subsurface application;
								(ff)the
				effects on early life stages of aquatic organisms, including eggs and
				larvae;
								(gg)a
				list of all constituent ingredients; and
								(hh)material safety
				data sheets that describe the potential acute health impacts on humans who are
				involved in application activities and who may reasonably be exposed during
				such activities;
								(II)in selecting dispersants, other chemicals,
				and other spill mitigating substances to place on the schedule, the President
				may place restrictions on the authorized quantities and conditions of use of
				any such dispersant, other chemical, or other spill mitigating
				substance;
							(ii)the waters in
				which such dispersants, other chemicals, and other spill mitigating devices and
				substances may be used safely; and
						(iii)the quantities
				of such dispersants, other chemicals, or other spill mitigating devices and
				substances which can be used safely in such waters, which schedule shall
				provide in the case of any dispersant, other chemical, other spill mitigating
				device or substance, or waters not specifically identified in such schedule
				that the President, or his designee, may, on a case-by-case basis, identify the
				dispersants, other chemicals, and other spill mitigating devices and substances
				which may be used, the waters in which they may be used, and the quantities in
				which they can be used safely in such
				waters.
						.
				
			(b)Disclosure of
			 chemical constituentsThe
			 President shall not place a dispersant, other chemical, or other spill
			 mitigating substance on the schedule prepared under section 311(d)(2)(G) of
			 such Act (33 U.S.C. 1321(d)(2)(G)) unless the President receives assurances
			 satisfactory to the President that the manufacturer of such dispersant, other
			 chemical, or other spill mitigating substance will publicly disclose, upon a
			 declaration that a discharge is classified as a spill of national significance,
			 the constituent ingredients of such dispersant, other chemical, or other spill
			 mitigating substance that will be used to carry out a National Contingency
			 Plan, Area Contingency Plan, or response plan for a tank vessel, nontank
			 vessel, or facility in response to such discharge.
			7.Enforcement of
			 oil spill response plans for offshore facilitiesSection 5(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1334(5)(a)) is amended as follows:
			(1)In paragraph (7)
			 by striking ; and and inserting a semicolon.
			(2)In paragraph (8)
			 by striking the period and inserting ; and.
			(3)By adding at the
			 end the following:
				
					(9)requiring compliance with the response plan
				requirements of section 311(j) of the Federal Water Pollution Control Act (33
				U.S.C.
				1321(j)).
					.
			
